Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0001051
                                                         12-APR-2016
                                                         08:47 AM
                           SCWC-14-0001051

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                                 RNM,
                   Petitioner/Petitioner-Appellee,

                                 vs.

                                 JMKK,
                   Respondent/Respondent-Appellant,

                                 and

       CHILD SUPPORT ENFORCEMENT AGENCY, STATE OF HAWAI#I,
                 Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-14-0001051; FC-P NO. 13-1-6166)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ.,
  and Circuit Judge Kawamura, in place of McKenna, J., recused)

          Petitioner/Petitioner-Appellee’s Application for Writ

of Certiorari, filed on February 29, 2016, is hereby rejected.

          DATED:    Honolulu, Hawai#i, April 12, 2016.

Elsa F.M. McGehee and              /s/ Mark E. Recktenwald
Amanda O. Jenssen for
petitioner                         /s/ Paula A. Nakayama

Dominique Tansley for              /s/ Richard W. Pollack
respondent
                                   /s/ Michael D. Wilson

                                   /s/ Shirley M. Kawamura